            Case 1:06-cr-00061-LTS Document 125 Filed 06/26/20 Page 1 of 1

                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                        500 PEARL STREET
                                   NEW YORK, NEW YORK 10007
   CHAMBERS OF
LAURA TAYLOR SWAIN                                                                           TEL. (212) 805-0417
                                                                                             FAX (212) 805-0426



                                                                                        June 26, 2020

   By First Class Mail

   Sergio Medrano
   Inmate # 18453-424
   Moshannon Valley Correctional Institution
   555 Geo Drive
   Philipsburg, PA 16866

                                     United States v. Sergio Medrano
                                  Case No. 06 CR 0061 (LTS) (S.D.N.Y.)

   Dear Mr. Medrano:

                     The Court has received your letter, dated June 1, 2020, which included your

   motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2). (Docket Entry Nos. 123

   and 124.) Your motion has now been docketed and is under consideration by the Court.


                                                                        Very truly yours,

                                                                        /s/ Laura Taylor Swain

                                                                        Laura Taylor Swain
